Citation Nr: 1532268	
Decision Date: 07/29/15    Archive Date: 08/05/15	

DOCKET NO.  13 185 68A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a psychotic and/or mood disorder, claimed as a bipolar disorder or "nervous breakdown."


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 2000 to October 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims file is now completely located in the electronic Virtual VA and Veterans Benefits Management System (VBMS) folders.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disability.  

In that regard, during the Veteran's relatively short period of active military service, he experienced considerable difficulty in job performance, culminating, on a number of occasions, in various forms of nonjudicial punishment.  Significantly, during service, the Veteran received a number of psychiatric diagnoses, including "rule out" generalized anxiety disorder, adjustment disorder, and major depressive disorder, as well as generalized anxiety disorder, adjustment disorder with anxiety and depressed mood, and "occupational problems."  Pertinence evidence of record is to the effect that the Veteran was eventually discharged from service with a general discharge (under honorable conditions), reportedly based on a "pattern of misconduct."  

The Board notes that, as early as September 2004, approximately three years following the Veteran's discharge from service, he underwent hospitalization in a private medical facility for what was described as a brief psychotic reaction, a possible paranoid disorder, and/or a history of alcohol abuse.  Moreover, since the time of the Veteran's discharge from service, he has received additional psychiatric diagnoses of psychosis (not otherwise specified), paranoid schizophrenia, a mood disorder, and "rule out" schizoaffective disorder and bipolar disorder with psychosis.  Significantly, following a VA psychiatric examination in November 2010, the Veteran received diagnoses of psychotic disorder (not otherwise specified) and mood disorder (likewise not otherwise specified.) both of which were considered to be in full remission.  However, in the opinion of the examiner, while the Veteran's mood disorder was "caused by or the result of" his period of active military service, his psychotic disorder was not.  Significantly, a review of the record discloses no evidence of treatment for a psychiatric condition since the time of the aforementioned VA examination in November 2010.  

Based on the aforementioned, there continues to be some question as to the origin of the Veteran's psychiatric disability.  More specifically, based on the evidence of record, there remains some question as to whether psychiatric symptomology demonstrated during the Veteran's period of active military service may have represented a prodromal phase of his later-developing psychosis.  

In light of the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, the date of the aforementioned VA examination, should be obtained and incorporated in the Veteran's Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA psychiatric examination, to be conducted, if at all possible, by a board of two psychiatrists or psychologists who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the board of psychiatrists should offer an opinion as to whether any current psychiatric disability (including both neuroses and psychoses) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Specifically, it should be indicated whether there is any relationship between the symptoms noted in service and any current diagnosis reached.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the examiners must specify in their report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.  

3.  The AOJ must then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the VBMS file, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include a psychotic and/or mood disorder, claimed as a bipolar disorder or "nervous breakdown."  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in June 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



